82495: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13454: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82495


Short Caption:BENNETT (ASHLEY) VS. STATECourt:Supreme Court


Related Case(s):39864, 40097, 44745, 46324, 59024, 70618, 70618-COA, 76801, 76801-COA, 81873


Lower Court Case(s):Clark Co. - Eighth Judicial District - A810154, C175914Classification:Criminal Appeal - Life - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAshley William BennettNeil A. Kaplan
							(Clyde Snow & Sessions, P.C.)
						Katherine E. Pepin
							(Clyde Snow & Sessions, P.C.)
						Jennifer SpringerDavid L. Washburn
							(Armstrong Teasdale, LLP/Reno)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/18/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/18/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-04847




02/18/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days. (SC)21-04852




02/25/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-05646




03/18/2021Order/IncomingFiled District court order. Certified copy of order filed in district court on 06/30/20. Order Admitting to Practice (Neil A. Kaplan and Katherine E. Pepin). (SC)21-07802




03/25/2021Notice/OutgoingIssued Notice to File Docketing Statement and Transcript Request Form. Due date: 10 days. (SC)21-08626




04/02/2021Docketing StatementFiled Appellant's Docketing Statement. (REJECTED PER CONVERSATION WITH ATTORNEY.) (SC)


04/02/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-09623




04/02/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/07/20. To Court Reporter: Sara Richardson. (SC)21-09625




06/15/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 6/15/21) (SC)


06/15/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)21-17245




06/15/2021BriefFiled Appellant's Opening Brief. (SC)21-17281




06/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-17282




06/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-17284




06/16/2021Notice/OutgoingIssued Notice to Provide Proof of Service for Opening Brief and Appendix. Due date: 10 days. (SC)21-17335




06/21/2021Notice/IncomingFiled Proof of Service of Appellant's Opening Brief. (SC)21-17813




07/15/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-20371




07/15/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: August 16, 2021. (SC)21-20387




08/13/2021BriefFiled Respondent's Answering Brief. (SC)21-23621




08/13/2021AppendixFiled Respondent's Appendix Volume 1. (SC)21-23623




08/13/2021AppendixFiled Respondent's Appendix Volume 2. (SC)21-23624




09/13/2021BriefFiled Appellant's Reply Brief (REJECTED PER NOTICE ISSUED 09/14/21).  (SC)


09/14/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-26514




09/14/2021BriefFiled Appellant's Reply Brief. (SC)21-26529




09/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/28/2022Opinion/DispositionalFiled Per Curiam Opinion. "Reversed and remanded." Before: Parraguirre/Hardesty/Pickering. Author: Parraguirre, C.J. Majority: Parraguirre/Hardesty/Pickering. 138 Nev. Adv. Opn. No. 29. RP/JH/KP. (SC).22-13454





Combined Case View